UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA


 JOAN WORKMAN,

                 Plaintiff,

         v.                                               Civil Action No. 17-1071 (RDM)

 KENRICK BISSESSAR,

                 Defendant.


                                 MEMORANDUM OPINION

       Plaintiff Joan Workman, proceeding pro se, is an employee at the Smithsonian

Institution’s Renwick Gallery (“the Smithsonian”) in Washington, D.C. On May 18, 2017, she

filed a complaint in the D.C. Superior Court, alleging that her supervisor at the Smithsonian,

defendant Kenrick Bissessar, “walk[ed]-up on [her] back [in] a threatening manner at work.”

Dkt. 1-3 at 5. She also filed motions for a temporary restraining order (“TRO”) and a

preliminary injunction, asserting that the “harassment” she was experiencing at her job caused

her to “fear for [her] life.” Id. at 12; see also id. at 1–4; 13. Workman’s complaint does not seek

monetary damages but, rather, requests only that the Court issue “a stay-away order” to

Bissessar. Id. at 3.

       Acting on Bissessar’s behalf, the U.S. Attorney’s Office filed a notice of removal

pursuant to 28 U.S.C. § 1442(a)(1), see Dkt. 1, and, nine days later, filed a motion to dismiss

Workman’s complaint and an opposition to her motions for a TRO and a preliminary injunction,

see Dkt. 3. The Court held a hearing on Workman’s motion for a TRO, and it denied the motion

on June 15, 2017. See Minute Entry (June 15, 2017). The next month—after Workman failed to

respond to Bissessar’s motion to dismiss and opposition to her motion for a preliminary
injunction, see Dkts. 7, 9—the Court denied her motion for a preliminary injunction, concluding

that she “failed to demonstrate a likelihood of success on the merits or that she w[ould] suffer an

irreparable injury in the absence of immediate relief,” Dkt. 10 at 2. The Court, however,

deferred ruling on Bissessar’s motion to dismiss—which raised, among other defenses,

Workman’s failure to effect service—“until the time to serve pursuant to Federal Rule of Civil

Procedure 4(m)” expired on September 5, 2017. Dkt. 10 at 2. To that end, the Court “order[ed]

that [Workman] either cause process to be served upon Bissessar and proof of service to be filed

with the Court or establish good cause for failure to do so no later than September 5, 2017,” and

warned her that “[f]ailure to make such a filing w[ould] result in dismissal of this case.” Id.

       As of September 8, 2017, Workman has not filed proof of service with the Court nor has

she established good cause for her failure to so. Accordingly, the Court will GRANT

Bissessar’s motion to dismiss Workman’s complaint under Federal Rule of Civil Procedure

12(b)(5) for failure to effect service of process, Dkt. 3, and will DISMISS this action without

prejudice.

       A separate order will issue.



                                                      /s/ Randolph D. Moss
                                                      RANDOLPH D. MOSS
                                                      United States District Judge
Date: September 8, 2017




                                                 2